             Case 2:21-cv-02241 Document 1 Filed 05/26/21 Page 1 of 22




               IN THE UNITED STATES DISTRICT COURT OF KANSAS

NOVELETTE LUSTER,                           )
                                            )
                      Plaintiff,            )
       vs.                                  )
                                            )
KANSAS CITY KANSAS                          )
SCHOOL DISTRICT                             )
                                            )          Case No. 2:21-cv-2241
Serve Registered Agent at:                  )
2010 N. 59th Street                         )
Kansas City, Kansas 64104                   )
                                            )
Defendant.                                  )

                               COMPLAINT FOR DAMAGES
                              Allegations Common to All Counts

       COME NOW plaintiff Novelette Luster for her Complaint against defendant Kansas City

Kansas Public School District and states and alleges as follows:

                                     Nature of the Claims

       1.      This is an action for legal and equitable relief to redress the deprivation of

plaintiff’s civil rights pursuant to the Civil Rights Act of 1964, 42 USC § 2000e et seq. and 42

U.S.C. § 1981, and for retaliation in violation of 42 USC § 2000e et seq, Title VII and 42 U.S.C.

§ 1981.

                                             Parties

       2.      Plaintiff Novelette Luster is an individual citizen and resident of Johnson County,

Kansas; she is an African American Female who is over the age of forty, and was a special

education teacher who worked at Northwest Middle School, and, at all times mentioned herein,

was employed by defendant Kansas City, Kansas Public School District at its location in the City

of Kansas City, Wyandotte County, Kansas.
             Case 2:21-cv-02241 Document 1 Filed 05/26/21 Page 2 of 22




       3.        Defendant Kansas City, Kansas School District (hereinafter referred to as

“KCKSD”) is legally organized, created, and established under and by virtue of the laws of the

State of Kansas and has committed tortious acts in the State of Kansas; with its principal place of

business at 2010 N. 59th Street, Kansas City, Kansas 64104; and is responsible for the actions,

policies, practices, and customs of Kansas City, Kansas Public School District as well as the

hiring, screening, training, supervision, controlling, and disciplining of management staff,

administrative workers, and other employees and agents of the KCKSD.

       4.        At all times mentioned herein, each of defendant KCKSD’s employees referenced

in this Complaint were the agents, servants, and employees of defendant KCKSD.

                                        Jurisdiction and Venue

       5.        This Court has jurisdiction over the claims enumerated herein pursuant to 28

U.S.C. § 1331.

       6.        Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because the events

or omissions giving rise to plaintiff’ claims occurred at the Northwest Middle School located at

2400 N 18th St, Kansas City, Wyandotte County, Kansas; plaintiff were first injured in Wyandotte

County, Kansas, and because defendant transacts business within Wyandotte County, Kansas.

                                         Administrative Proceedings

       7.        On or about June 30, 2020, plaintiff Luster timely filed an amended charge of

discrimination against defendant KCKSD with the Equal Employment Opportunity Commission.

A copy of plaintiff Luster’s charge of discrimination is attached hereto as Exhibit “A”, and by

this reference is made a part hereof.

                                                  2
             Case 2:21-cv-02241 Document 1 Filed 05/26/21 Page 3 of 22




       8.      On or about October 10, 2020, plaintiff Luster timely filed an amended charge of

discrimination against KCKSD with the Equal Employment Opportunity Commission. A copy

of plaintiff Luster’s charge of discrimination is attached hereto as Exhibit “B”, and by this

reference is made a part hereof.

       9.      Plaintiff Luster’s Right to Sue Notice from the U.S. Equal Employment

Opportunity Commission is dated February 25, 2020, and Plaintiff’s Complaint for employment

discrimination was timely filed within ninety days of the date of the Right to Sue Notice. A copy

of plaintiff’s Notice of Right to Sue is attached hereto as Exhibit “C”.

       10.     This action has been timely filed with this Court and plaintiff Luster has fully

complied with all administrative prerequisites before filing this action.

                                       Factual Allegations

       11.     At all times mentioned herein, plaintiff Luster was lawfully employed as a special

education teacher at Northwest Middle School.

       12.     At all times mentioned herein plaintiff Luster’s immediate supervisors was the

principal Dr. Donnie Mitchell.

       13.     At all times mentioned herein, defendant KCKSD knew that Northwest Middle

School Teachers (hereinafter referred to as “teachers”) would be violently attacked by the middle

school students on a frequent basis.

       14.     At all times mentioned herein, African American teachers were defenseless and

received little to no support from defendant KCKSD.

       15.     At all times mentioned herein, defendant KCKSD rarely punished or disciplined

                                                 3
             Case 2:21-cv-02241 Document 1 Filed 05/26/21 Page 4 of 22




the violent students or attempted to resolve the hostile environment against teachers at Northwest

Middle School.

       16.     At all times mentioned herein, similarly situated Caucasian teachers who have

been attacked would be immediately taken to the nurse’s office for their injuries, instructed to

write an incident report to submit it to the administration, and have the video tape of the incident

reviewed to corroborate their testimonies.

       17.     At all times mentioned herein, the African American teachers at Northwest

Middle School were more severely scrutinized than similarly situated Caucasian teachers who

worked at KCKSD.

       18.     At all times mentioned herein, defendant KCKSD targeted and discriminated

against the African American Teachers at Northwest Middle School by refusing and failing to

apply the same investigative procedures and classroom control to other classrooms maintained

by similarly situated Caucasian teachers at KCKSD, because of defendant KCKSD’s desire to

not adversely affect other classrooms with these unsafe conditions.

       19.     From 2018 to June 2020, plaintiff Luster made multiple reports to defendant

KCKSD about the unsafe conditions in her classroom.

       20.     In October 2019, defendant KCKSD increased plaintiff Luster’s class size from

14 to 27 students; this was beyond the legal class size limit, therefore causing her class to

become unmanageable; in addition, plaintiff Luster did not receive any additional help or support

from defendant KCKSD to accommodate this change.

       21.     In October 2019, defendant KCKSD intentionally and willfully caused plaintiff

                                                 4
             Case 2:21-cv-02241 Document 1 Filed 05/26/21 Page 5 of 22




Luster’s classroom and other similarly situated African American teachers' classrooms to

become the dumping ground for Northwest Middle School’s most violent and dangerous

students.

       22.      However, defendant KCKSD would avoid placing these violent and problematic

students in similarly situated Caucasian teachers' classrooms.

       23.      From October 2019 up until February 2020, plaintiff Luster reported to defendant

KCKSD on numerous occasions that she felt her life and the lives of her students were in danger

because of her class conditions.

       24.      From October 2019 up until February 2020, plaintiff Luster made these reports to

the office, over the telephone line, through written statements, pressing the panic button, talking

with defendant KCKSD, and through emails.

       25.      However, defendant KCKSD refused to provide any significant discipline or

consequences for these violent students behavior, in addition, defendant KCKSD failed to

provide any additional support or any other remedy to the classroom’s violent tendencies; as a

result of defendant KCKSD’s negligence, the students were encouraged to become more and

more violent.

       26.      From October 2019 up until January 2020, plaintiff Luster has specifically

reported a student named Mister Robinson for his violent and aggressive behavior, but nothing

was done.

       27.      On January 8, 2020, Mister Robinson violently attacked plaintiff Luster in her

classroom, which forced her to defend herself and her students and caused plaintiff Luster to

                                                5
              Case 2:21-cv-02241 Document 1 Filed 05/26/21 Page 6 of 22




suffer numerous injuries.

        28.    On January 8. 2020, after the attack ended, plaintiff Robinson pleaded for

defendant KCKSD to send assistance for her injuries; however, because of her race and history

of reports, defendant KCKSD forced plaintiff Luster to sit in a classroom alone for over an hour

and refused to send over a nurse; additionally, defendant KCKSD treated her in a criminal

matter, forcing her to be interrogated by a Kansas City, Kansas Police Officer, write a statement

and be escorted off the premises before she was able to receive medical assistance for her

injuries.

        29.    In addition, on January 8, 2020, defendant KCKSD did not view the surveillance

video tape or perform any investigative research on plaintiff Luster’s behalf.

        30.    On January 8, 2020, plaintiff Luster was notified that she was suspended from

Northwest Middle School.

        31.    Pursuant to her contract, defendant KCKSD was under an obligation to

communicate to plaintiff Luster as to whether her contract would be renewed for the following

year before April 2020.

        32.    However, defendant KCKSD refused to communicate with plaintiff Luster until

May 11, 2020, at this meeting plaintiff Luster reported to defendant KCKSD that her complaints

about Northwest Middle School’s unsafe conditions and her race were the basis of her disparate

treatment and suspension.

        33.    On May 27, 2020, plaintiff Luster was scheduled for a Loudermill hearing, but

defendant KCKSD rescheduled the hearing to June 3, 2020, because her attorney was present.

                                                 6
                Case 2:21-cv-02241 Document 1 Filed 05/26/21 Page 7 of 22




          34.    On June 3, 2020, plaintiff Luster attended the Loudermill hearing and demanded

evidence and the official reason for her termination; the district attorney stated that the reason for

termination was for harming another student, but never presented any evidence to substantiate

these claims.

          35.    On June 3, 2020, plaintiff Luster reported to defendant KCKSD again that her

suspension and recommendation for termination was based upon her race and complaints about

the unsafe conditions of Northwest Middle School.

          36.    After the hearing, plaintiff Luster was allowed to return to her classroom to pick

up her personal belongings, only to discover that her classroom was trashed and her personal

property was stolen; up to this day defendant KCKSD still has not reimbursed her for these

losses.

          37.    In June 2020, defendant KCKSD notified plaintiff Luster that her termination

hearing would be scheduled on June 23, 2020, but plaintiff Luster was provided with no zoom

link and no information on where the hearing was to be held.

          38.    Due to defendant KCKSD’s behavior, plaintiff Luster accepted another position at

Shawnee Mission School District.

          39.    On June 24, 2020, plaintiff Luster was notified via email that defendant KCKSD

approved to terminate her employment and would proceed to have a full hearing on whether to

fully terminate her employment on a later date.

          40.    On June 30, 2020, plaintiff Luster filed her initial EEOC complaint against

defendant KCKSD.

                                                  7
             Case 2:21-cv-02241 Document 1 Filed 05/26/21 Page 8 of 22




       41.     On July 16, 2020, plaintiff Luster was notified that her new position at Shawnee

Mission School District was cancelled, because defendant KCKSD directly communicated with

Shawnee Mission School District and unlawfully and wrongfully told Shawnee Mission School

District that she was fired from KCKSD.

       42.     Defendant KCKSD directly communicated with Shawnee Mission School District

to retaliate against plaintiff Luster for her EEOC Complaint.

       43.     Plaintiff Luster was never fired from KCKSD, but in fact resigned from KCKSD

in August 2020.

       44.     As a result of this communication, Shawnee Mission School District forced

plaintiff Luster to resign from her new position, causing her to lose $54,515 in earnings.

                                            COUNT I

                       Title VII – Racial Discrimination and Harassment

       COMES NOW plaintiff Novelette Luster and for Count I of this Complaint against

defendants KCKSD, states and alleges as follows:

       45.     Plaintiff Luster adopts and incorporates all paragraphs of this Complaint as

though fully set forth herein.

       46.     Plaintiff Luster was lawfully employed by defendant KCKSD as a Teacher at

Northwest Middle School, until her resignation in August 2020.

       47.     This action is brought pursuant to 42 U.S.C. § 2000e et seq.

       48.     Plaintiff Luster’s complaints of racial discrimination and harassment constituted a

protected activity.

                                                 8
             Case 2:21-cv-02241 Document 1 Filed 05/26/21 Page 9 of 22




       49.     During the course and scope of plaintiff Luster’s employment, defendant

KCKSD’s agent, employees and representatives, acting within the course and scope of their

employment, engaged in the practice of intentional discrimination of plaintiff Luster based on

her race, in violation of 703(a) of Title VII, 42 U.S.C. §2000e 2(a) and §2000e 3(a).

       50.     Regarding defendant KCKSD, the harassment and discrimination shown through

the unsafe conditions of her classroom, unfair and unregulated tendencies to not follow policies

and procedures, unequal punishments, improper and biased investigative practices, and

discriminatory punishment practices of defendant KCKSD’s management had the purpose and

effect of unreasonably interfering with plaintiff Luster work performance thereby creating an

abusive, hostile, offensive and intimidating work environment.

       51.     Defendant KCKSD violated plaintiff Luster civil rights by suspending plaintiff

Luster’s employment based on plaintiff Luster’s complaints of race discrimination, intimidation

based on plaintiff Luster’s race.

       52.     The actions and conduct of defendant KCKSD’s representatives acting within the

course and scope of employment created an abusive, hostile, offensive and intimidating work

environment by allowing the unsafe conditions of her classroom, unfair and unregulated

tendencies to not follow policies and procedures, unequal punishments, improper and biased

investigative practices, and discriminatory punishment practices of defendant KCKSD’s

management compared to similarly situated Caucasian teachers, and discriminatory punishment

practices of the management thereby detrimentally affecting plaintiff Luster.

       53.     The unsafe conditions of her classroom, unfair and unregulated tendencies to not

                                                9
              Case 2:21-cv-02241 Document 1 Filed 05/26/21 Page 10 of 22




follow policies and procedures, unequal punishments, improper and biased investigative

practices, and discriminatory punishment practices of defendant KCKSD’s management staff

would have detrimentally affected a reasonable person of the same race under the same or

similar circumstances as plaintiff Luster’s.

        54.     Defendant KCKSD knew or should have known of the pervasive harassment and

racial discrimination problems described herein, but failed to address the problem and further

failed to implement effective and appropriate procedures to stop and remedy the harassment and

racial discrimination.

        55.     Defendant KCKSD fostered a hostile and abusive work environment where

plaintiff Luster worked by failing to provide an effective anti-harassment training program for its

supervisors, managers and employees.

        56.     By failing to conduct a prompt investigation of plaintiff Luster’s complaints of

race discrimination, defendant KCKSD exacerbated the discriminatory and hostile work

environment to which plaintiff Luster was subjected.

        57.     Defendants KCKSD, by and through its agents and employees engaged in these

discriminatory practices with malice and/or reckless indifference to plaintiff Luster’s federally

protected rights.

        58.     The actions and conduct of defendants KCKSD’s staff were outrageous, because

of their evil motive to damage or destroy plaintiff Luster’s right to fair pay and right to equal

treatment, and/or their reckless indifference or conscious disregard for the federally protected

rights of Luster.

                                                10
             Case 2:21-cv-02241 Document 1 Filed 05/26/21 Page 11 of 22




       59.       Further, the above-described conduct of defendants KCKSD interfered with

plaintiff Luster’s work performance and adversely affected plaintiff Luster’s employment, health

and home life.

       60.       The actions and conduct set forth herein were outrageous and showed evil motive

and/or reckless indifference and/or conscious disregard for the rights of plaintiff Luster and

others similarly situated entitling plaintiff Luster to punitive damages from defendants KCKSD

to punish defendant and to deter defendants and others from like conduct.

       61.       Plaintiff Luster has been (and continues to be) damaged as a direct and proximate

result of defendants KCKSD’s actions causing plaintiff Luster severe and continuing injuries,

including, but not limited to:

                 a.     emotional pain and suffering;
                 b.     insult;
                 c.     mental distress;
                 d.     embarrassment;
                 e.     humiliation;
                 f.     anxiety; and
                 g.     inconvenience.

       WHEREFORE, plaintiff Novelette Luster requests that this Court, after a trial by jury of

her claims, enter Judgment against defendants KCKSD granting such relief as may be

appropriate, including: a finding that she has been subjected to unlawful conduct prohibited by

42 U.S.C. § 2000e et seq.; reinstatement; injunctive orders; such actual and punitive damages as

are fair and reasonable; plaintiff’s reasonable attorneys’ fees, expert witness fees and expenses as

provided by 42 U.S.C. § 2000e 5(k), the costs of this action; and for such further relief as the

Court considers just and proper.

                                                11
             Case 2:21-cv-02241 Document 1 Filed 05/26/21 Page 12 of 22




                                           COUNT II
                                   Title VII - Race Retaliation

       COMES NOW plaintiff Novelette Luster and for Count II of this Complaint against

defendant KCKSD, states and alleges as follows:

       62.     Plaintiff Luster adopts and incorporates all paragraphs of this Complaint as

though fully set forth herein.

       63.     This action is brought pursuant to 42 U.S.C. § 2000e et seq.

       64.     Plaintiff Luster’s complaints of racial discrimination and harassment constituted a

protected activity.

       65.     By reason of plaintiff Luster’s complaints, defendant KCKSD retaliated against

plaintiff Luster resulting in plaintiff being harassed, unfairly disciplined, suspended and

constructively terminated.

       66.     At all times mentioned herein, the above-mentioned management and supervisory

staff of defendant KCKSD were agents, servants and employees of defendant KCKSD acting

within the course and scope of their employment.

       67.     Defendant KCKSD’s retaliation against plaintiff Luster was intentional, willful,

and malicious, and constituted a willful violation of plaintiff Luster’s federally protected rights.

       68.     At the time defendant KCKSD retaliated against plaintiff Luster, defendant

KCKSD knew that such retaliation was unlawful.

       69.     The actions and conduct set forth herein were outrageous and showed evil motive

and/or reckless indifference and/or conscious disregard for the rights of plaintiff Luster and



                                                 12
             Case 2:21-cv-02241 Document 1 Filed 05/26/21 Page 13 of 22




others similarly situated entitling plaintiff Luster to punitive damages from defendant KCKSD to

punish and deter defendant and others from like conduct.

       70.     Plaintiff Luster has been (and continues to be) damaged as a direct and proximate

result of defendant KCKSD’s actions causing plaintiff Luster severe and continuing injuries,

including, but not limited to:

               a.      emotional pain and suffering;
               b.      insult;
               c.      mental distress;
               d.      embarrassment;
               e.      humiliation;
               f.      anxiety; and
               g.      inconvenience.

       WHEREFORE, plaintiff Novelette Luster requests that this Court, after a trial by jury of

her claims, enter Judgment against defendant KCKSD granting such relief as may be

appropriate, including: a finding that she has been subjected to unlawful conduct prohibited by

42 U.S.C. § 2000e et seq.; reinstatement; injunctive orders; such actual and punitive damages as

are fair and reasonable; plaintiff’s reasonable attorneys’ fees, expert witness fees and expenses as

provided by 42 U.S.C. § 2000e 5(k), the costs of this action; and for such further relief as the

Court considers just and proper.

                                           COUNT III
                                   Violation of 42 U.S.C. §1981

       COMES NOW plaintiff Novelette Luster and for Count III of this Complaint against

defendant KCKSD, states and alleges as follows:

       71.     Plaintiff Luster adopts and incorporates all paragraphs of this Complaint as



                                                13
             Case 2:21-cv-02241 Document 1 Filed 05/26/21 Page 14 of 22




though fully set forth herein.

       72.     This action is brought pursuant to 42 U.S.C. § 1981.

       73.     During the course and scope of plaintiff Luster’s employment, defendant

KCKSD’s representatives, agents and employees, acting within the course and scope of their

employment, engaged in the practice of intentional discrimination against plaintiff Luster based

on her race in the making and enforcing of a contract.

       74.     Defendant KCKSD, by and through its representatives, agents, and employees,

engaged in these discriminatory practices with malice and/or reckless indifference to plaintiff

Luster’s federally protected rights.

       75.     The actions and conduct set forth herein were outrageous and showed evil motive

and/or reckless indifference and/or conscious disregard for the rights of plaintiff Luster and

others similarly situated entitling plaintiff Luster to an award of punitive damages from

defendant KCKSD to punish defendant and to deter it and others from like conduct.

       76.     As a direct and proximate cause of the actions and conduct set forth herein,

plaintiff Luster has suffered and will continue to suffer damages including lost wages and

emotional distress.

       77.     Plaintiff Luster has been (and continues to be) damaged as a direct and proximate

result of defendant KCKSD’s actions causing plaintiff Luster severe and continuing injuries,

including, but not limited to:

               a.      emotional pain and suffering;
               b.      insult;
               c.      mental distress;
               d.      embarrassment;
                                               14
             Case 2:21-cv-02241 Document 1 Filed 05/26/21 Page 15 of 22




               e.      humiliation;
               f.      anxiety; and
               g.      inconvenience.

       WHEREFORE, plaintiff Novelette Luster requests that this Court, after a trial by jury of

her claims, enter Judgment against defendant KCKSD granting such relief as may be

appropriate, including: a finding that she has been subjected to unlawful conduct prohibited by

42 U.S.C. § 1981; reinstatement; injunctive orders; such actual and punitive damages as are fair

and reasonable; plaintiff’s reasonable attorneys’ fees, expert witness fees and expenses, the costs

of this action; and for such further relief as the Court considers just and proper.

                                             COUNT IV
                                 42 U.S.C. § 1981 - Race Retaliation

       COMES NOW plaintiff Novelette Luster and for Count IV of this Complaint against

defendant KCKSD, states and alleges as follows:

       78.     Plaintiff Luster adopts and incorporates all paragraphs of this Complaint as

though fully set forth herein.

       79.     This action is brought pursuant to 42 U.S.C. § 1981.

       80.     Plaintiff Luster’s complaints of racial discrimination and harassment constituted a

protected activity.

       81.     By reason of plaintiff Luster’s complaints, defendant KCKSD retaliated against

plaintiff Luster resulting in plaintiff Luster being harassed, unfairly disciplined and

constructively discharged.

       82.     At all times mentioned herein, the above-mentioned management and supervisory



                                                 15
             Case 2:21-cv-02241 Document 1 Filed 05/26/21 Page 16 of 22




staff of defendant KCKSD were agents, servants and employees of defendant KCKSD acting

within the course and scope of their employment.

       83.     Defendant KCKSD’s retaliation against plaintiff Luster was intentional, willful,

and malicious, and constituted a willful violation of plaintiff Luster’s federally protected rights.

       84.     At the time defendant KCKSD retaliated against plaintiff Luster, defendant

KCKSD knew that such retaliation was unlawful.

       85.     The actions and conduct set forth herein were outrageous and showed evil motive

and/or reckless indifference and/or conscious disregard for the rights of plaintiff Luster and

others similarly situated entitling plaintiff Luster to an award of punitive damages from

defendant KCKSD to punish and deter defendant and others from like conduct.

       86.     As a direct and proximate cause of the actions and conduct set forth herein,

plaintiff Luster has suffered and will continue to suffer damages including lost wages and

emotional distress.

       87.     Plaintiff Luster has been (and continues to be) damaged as a direct and proximate

result of defendant KCKSD’s actions causing plaintiff Luster severe and continuing injuries,

including, but not limited to:

               a.      emotional pain and suffering;
               b.      insult;
               c.      mental distress;
               d.      embarrassment;
               e.      humiliation;
               f.      anxiety; and
               g.      inconvenience.

       WHEREFORE, plaintiff Novelette Luster requests that this Court, after a trial by jury of

                                                 16
             Case 2:21-cv-02241 Document 1 Filed 05/26/21 Page 17 of 22




her claims, enter Judgment against defendant KCKSD granting such relief as may be

appropriate, including: a finding that he has been subjected to unlawful conduct, including racial

discrimination, harassment and retaliation prohibited by 42 U.S.C. § 1981; reinstatement;

injunctive orders; such actual and punitive damages as are fair and reasonable; plaintiff’s

reasonable attorneys’ fees, expert witness fees and expenses, the costs of this action; and for

such further relief as the Court considers just and proper.

                                           COUNT V
                             Title VII - EEO Complaint Retaliation

       COMES NOW plaintiff Novelette Luster and for Count V of this Complaint against

defendant KCKSD, states and alleges as follows:

       88.     Plaintiff Luster adopts and incorporates all paragraphs of this Complaint as

though fully set forth herein.

       89.     This action is brought pursuant to 42 U.S.C. § 2000e et seq.

       90.     Plaintiff Luster’s complaints of racial discrimination and harassment constituted a

protected activity.

       91.     By reason of plaintiff Luster’s EEO complaints, defendant KCKSD retaliated

against plaintiff Luster by unlawfully and wrongfully telling Shawnee Mission School District

that plaintiff Luster was fired from KCKSD.

       92.     At all times mentioned herein, the above-mentioned management and supervisory

staff of defendant KCKSD were agents, servants and employees of defendant KCKSD acting

within the course and scope of their employment.



                                                 17
             Case 2:21-cv-02241 Document 1 Filed 05/26/21 Page 18 of 22




       93.     Defendant KCKSD’s retaliation against plaintiff Luster was intentional, willful,

and malicious, and constituted a willful violation of plaintiff Luster’s federally protected rights.

       94.     At the time defendant KCKSD retaliated against plaintiff Luster, defendant

KCKSD knew that such retaliation was unlawful.

       95.     The actions and conduct set forth herein were outrageous and showed evil motive

and/or reckless indifference and/or conscious disregard for the rights of plaintiff Luster and

others similarly situated entitling plaintiff Luster to punitive damages from defendant KCKSD to

punish and deter defendant and others from like conduct.

       96.     Plaintiff Luster has been (and continues to be) damaged as a direct and proximate

result of defendant KCKSD’s actions causing plaintiff Luster severe and continuing injuries,

including, but not limited to:

               a.      emotional pain and suffering;
               b.      insult;
               c.      mental distress;
               d.      embarrassment;
               e.      humiliation;
               f.      anxiety; and
               g.      inconvenience.

       WHEREFORE, plaintiff Novelette Luster requests that this Court, after a trial by jury of

her claims, enter Judgment against defendant KCKSD granting such relief as may be

appropriate, including: a finding that she has been subjected to unlawful conduct prohibited by

42 U.S.C. § 2000e et seq.; reinstatement; injunctive orders; such actual and punitive damages as

are fair and reasonable; plaintiff’s reasonable attorneys’ fees, expert witness fees and expenses as

provided by 42 U.S.C. § 2000e 5(k), the costs of this action; and for such further relief as the

                                                 18
              Case 2:21-cv-02241 Document 1 Filed 05/26/21 Page 19 of 22




Court considers just and proper.

                                            COUNT VI

                                 Retaliatory Discharge – Whistleblowing

       COMES NOW plaintiff Novelette Luster and for Count VI of this Complaint against

defendant, states and alleges as follows:

       97.       Plaintiff Luster adopts and incorporates all paragraphs of this Complaint as

though fully set forth herein.

       98.       This action is brought pursuant to Kansas and Federal law.

       99.       This Court has jurisdiction over the claims enumerated herein pursuant to 28

U.S.C. § 1367.

       100.      At all times mentioned herein, the above-mentioned individuals were agents,

servants and employees of defendant acting within the course and scope of their employment.

       101.      Plaintiff Luster informed defendant that its management and staff had engaged in

activities that violated Federal and State rules, regulations and laws pertaining to public health

and safety and the general welfare.

       102.      Specifically, plaintiff Luster informed the defendant that management and staff

were unlawfully overcrowding classrooms and created unsafe conditions for her and her

students.

       103.      Plaintiff Luster reported to the defendant in good faith, as she was concerned

about the wrongful activity and waste caused by Defendant KCKSD’s management and staff.

       104.      Defendant KCKSD had knowledge that plaintiff Luster reported the violations

                                                 19
                 Case 2:21-cv-02241 Document 1 Filed 05/26/21 Page 20 of 22




prior to her suspension and constructive discharge.

          105.     By reason of plaintiff Luster’s complaints, defendant KCKSD retaliated against

plaintiff Luster resulting in plaintiff Luster being harassed, unfairly disciplined and discharged.

          106.     Plaintiff Luster was immediately suspended in retaliation after reporting these

numerous violations to the Defendant KCKSD.

          107.     Defendant’s retaliation against plaintiff Luster was intentional, willful, and

malicious, and constituted a willful violation of plaintiff Luster’s State and Federally protected

rights.

          108.     At the time, defendant KCKSD retaliated against plaintiff Luster, defendant knew

that such retaliation was unlawful.

          109.     The actions and conduct set forth herein were outrageous and showed evil motive

and/or reckless indifference and/or conscious disregard for the rights of plaintiff Luster and

others similarly situated, entitling plaintiff Luster to an award of punitive damages from

defendant to punish and deter defendant and others from like conduct.

          110.     As a direct and proximate cause of the actions and conduct set forth herein,

plaintiff Luster has suffered and will continue to suffer damages including lost wages and

emotional distress.

          111.     Plaintiff Luster has been (and continues to be) damaged as a direct and proximate

result of defendant’s actions causing plaintiff Luster severe and continuing injuries, including,

but not limited to:

                   a.     emotional pain and suffering;
                   b.     insult;
                                                  20
              Case 2:21-cv-02241 Document 1 Filed 05/26/21 Page 21 of 22




                c.     mental distress;
                d.     embarrassment;
                e.     humiliation;
                f.     anxiety; and
                g.     inconvenience.

       WHEREFORE, plaintiff Novelette Luster requests that this Court, after a trial by jury of

her claims, enter Judgment against defendant granting such relief as may be appropriate,

including: a finding that she has been subjected to unlawful conduct including whistleblower

retaliation and harassment prohibited by Kansas common law; reinstatement; an award of such

compensatory and punitive damages as are fair and reasonable; equitable relief; plaintiff’s

reasonable attorneys’ fees, expert witness fees and expenses, the costs of this action; and for such

further relief as the Court considers just and proper.

                                            COUNT VII
                                            Conversion

       COMES NOW plaintiff Novelette Luster and for Count VII of this Complaint against

defendant, states and alleges as follows:

       112.     Plaintiff Luster adopts and incorporates all paragraphs of this Complaint as

though fully set forth herein.

       113.     Since August 2019, plaintiff Luster stored, used and/or maintained personal

property at the Northwest Middle School.

       114.     On or about January 8, 2020, defendant KCKSD prohibited plaintiff Luster from

returning to her classroom until June 2020.

       115.     On June 2020, plaintiff Luster discovered that defendant KCKSD improperly and



                                                 21
              Case 2:21-cv-02241 Document 1 Filed 05/26/21 Page 22 of 22




unlawfully removed, misplaced, and stole her personal property.

       116.     As of this date, defendant KCKSD is still in possession of plaintiff Luster’s

property.

       117.     Such possession and taking of plaintiff Luster’s property was a conversion of

property and was unlawful, purposeful, and without plaintiffs’ consent.

       118.     As a result of the defendant’s actions, plaintiff Luster has sustained damages,

including the fair rental value of the other personal property that remained in the defendant

KCKSD’s possession until today.

       WHEREFORE, plaintiff Luster prays for a judgment in their favor and against defendant

KCKSD on Count VII of the Complaint for the damages of her converted property plus the fair

rental value of the other personal property that remained in the defendant’s possession, plus

pre-judgment and post-judgment interest at the highest rate allowed by law; for the costs of this

action; and for such further relief as the Court deems just and proper.

                                            JURY DEMAND

       Plaintiff Novelette Luster hereby request trial by jury for all issues triable by jury.

       Respectfully submitted by:                     THE STACY LAKE FIRM, LLC

                                                      /s/ Stacy A. Lake
                                                      Stacy A. Lake, KS Bar No. 27020
                                                      P.O. Box 412713
                                                      Kansas City, MO 64141
                                                      (913) 602-0787
                                                      stacylake808@gmail.com

                                                      ATTORNEY FOR PLAINTIFF



                                                 22
